Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces executive appointment << TSX: ERF.UN NYSE: ERF >> CALGARY, March 16 /CNW/ - Mr. Gordon J. Kerr, President & Chief Executive Officer of Enerplus Resources Fund ("Enerplus") is pleased to announce the appointment of Mr. Robert W.P. Symonds to the position of Vice President, Canadian Operations. Mr. Symonds will be responsible for overseeing the operations and development of our Canadian conventional asset base, reporting to Garry A. Tanner, Executive Vice President and Chief Operating Officer. Mr. Symonds has over 29 years of diverse experience in the Canadian oil and gas industry, primarily with Shell Canada and most recently at a Canadian mid-size independent producer. He has a strong background in exploration and development and, while at Shell, was responsible for managing a division with over 100,000 BOE/day of production and a capital budget of over $400 million.
